DETAILED ACTION
Regarding Claims 1-7. Cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          The claims recite “organized via organizing machine learning algorithm at a machine learning facility external to the one or more mobile data collectors, wherein features of the organizing machine learning algorithm include storage parameter……” but the original disclosure does not disclose any specific details as to how to organize via the organizing machine learning algorithm, particularly using all the claimed features. For example in the original disclosure, Paragraph [0397] lists many types of machine learning algorithms, including association rule learning, artificial neural network, genetic learning, etc., Paragraph [1432], discloses machine learning algorithm comprising a feed back function, control function, Paragraph [1508] discloses an intelligent circuit that chooses which data to collect or store based on machine learning algorithm, Paragraph [1555] discloses using machine learning algorithm to determine a respective target location for each of the mobile data collectors, Paragraph [1571], type of sensors to operate at the target, Paragraph [1572], storage operation of the data, Paragraph [1590], the storage specification, and Paragraph [1653] disclosing an example of the network management circuit and updating of the sensor data transmission protocol in response to operations of the machine learning algorithm utilizing a machine learning optimization routine, but there is no detail in the original disclosure as to how to use the machine learning algorithm, particularly taking into all the claimed features (other than to generically list various types of machine learning algorithm that can be used for the claimed organizing).

Claims 8-27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
          The claims recite “organizing via organizing machine learning algorithm at a machine learning facility external to the one or more mobile data collectors, wherein features of the organizing machine learning algorithm include storage parameter……” but as had been discussed above, the original disclosure does not disclose any specific details as to how to organize via the organizing machine learning algorithm, particularly using all the claimed features.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pal et al., US-PGPUB 2017/0011298, “Internet of Things based determination of machine reliability and automated maintenance repair and operation
Brown et al., US Pat 10,838,837, “Sensor based system state prediction” 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865